UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6152


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUSTIN HAWKINS, a/k/a Main,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:98-cr-00016-BO-1; 5:14-cv-00351-BO)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Justin Hawkins, Appellant Pro Se.      Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin Hawkins seeks to appeal the district court’s orders

dismissing his 28 U.S.C. § 2255 (2012) motion as successive and

denying his Fed. R. Civ. P. 59(e) motion to alter or amend that

judgment.        The       orders    are    not      appealable     unless     a    circuit

justice    or    judge      issues    a    certificate       of    appealability.          28

U.S.C. § 2253(c)(1)(B) (2012).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see       Miller-El       v.   Cockrell,     537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Hawkins has not made the requisite showing.                           Accordingly, we

deny    Hawkins’       motion       for     appointment       of    counsel,        deny    a

certificate      of    appealability            and    dismiss      the     appeal.        We

dispense    with       oral     argument        because      the    facts     and     legal

                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3